DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 9/21/21 (hereinafter “amendment”) has been accepted and entered. Accordingly, claims 1 and 11 are amended and claims 4-6 and 14-16 are canceled and the specification ¶¶ 61-64 are amended. 

Claim Rejections - 35 USC § 112
The rejection of claims 5-6 and 15-16 under 35 U.S.C. 112(a) and 112(b), as being indefinite has been withdrawn as a result of the cancellation of the claims and the amendment of the specification. 
 
Allowable Subject Matter
Claims 1-3, 7-13 and 17-20 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “an apparatus for displaying a distance to empty of a vehicle, comprising a controller configured to: 
estimate a state of a mass of the vehicle, which increases or decreases while the vehicle is running; 
calculate a driving energy consumption using a past-learned energy consumption based on a mass level corresponding to the increased or decreased mass of the vehicle while the vehicle is running, and a current energy consumption of the vehicle; 
calculate the distance to empty of the vehicle based on the driving energy consumption;
determine whether to update the distance to empty displayed on a display based on the mass level; 
update display information on the display based on the distance to empty, 
extract the past-learned energy consumption corresponding to the mass level of the vehicle among past-learned energy consumptions for previously-learned respective mass levels; 
calculate the driving energy consumption of the vehicle by applying the extracted past- learned energy consumption and the current energy consumption of the vehicle at a predetermined rate; 
determine an application rate of the current energy consumption in the driving energy consumption to about 100% when a remaining SOC is smaller than a first reference value; 
determine the application rate of the current energy consumption in the driving energy consumption to about 0% when the remaining SOC is equal to or greater than a second reference value; and 
adjust the application rate of the current energy consumption in the driving energy consumption to be inversely proportional to the remaining SOC when the remaining SOC is equal DB1/ 124373138.1Page 3 of 10Application No. 16/428,136Docket No.: 123222-5438=to or greater than the first reference value and smaller than the second reference value” as recited in claim 1 and similarly recited in independent claim 11. The dependent claims are allowed on the basis of their dependency. 
With respect to the independent claims, the prior art fails to teach, disclose or suggest the precise steps, calculations, determinations, extractions, updates, estimations and displays carried out by the controller and in the same order, as required above. In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claim 17 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667